                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BLESSTO BAUGH,                                   Case No. 20-cv-00809-SI
                                   8                   Plaintiff,
                                                                                          ORDER GRANTING UNOPPOSED
                                   9             v.                                       MOTION TO REMAND TO SUPERIOR
                                                                                          COURT FOR CONTRA COSTA
                                  10     AMICK BROWN, LLC, et al.,                        COUNTY
                                  11                   Defendants.                        Re: Dkt. No. 9
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s motion for remand is scheduled for a hearing on March 27, 2020. Plaintiff moved
                                  14   for remand on the ground that removal was improper because the removing defendant, Amick
                                  15   Brown, LLC, is a citizen of California. On March 5, 2020, defendant Amick Brown filed a notice
                                  16   of non-opposition to the motion for remand.
                                  17          Accordingly, the Court GRANTS plaintiff’s motion and REMANDS this case to the
                                  18   Superior Court for the County of Contra Costa.
                                  19

                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: March 16, 2020                         ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
